DANAHY, Acting Chief Judge.
We remand this case for resentencing within the guidelines because the trial court in imposing a sentence that departed from the permitted guidelines range failed to provide contemporaneous reasons in support of the departure. See Ree v. State, 565 So.2d 1329 (Fla.1990), modified by State v. Lyles, 576 So.2d 706 (Fla.1991); see also Hall v. State, 598 So.2d 230 (Fla. 2d DCA 1992).
Reversed and remanded for resentencing within the guidelines.
PARKER, J., concurs.
ALTENBERND, J., concurs specially.